FILED
                           NOT FOR PUBLICATION
                                                                            JUL 05 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: JAMES ELLIS ARDEN,                        No.   15-60053

          Debtor,                                BAP No. 14-1186
______________________________

MARTINA A. SILAS,                                MEMORANDUM*

              Appellant,

 v.

JAMES ELLIS ARDEN,

              Appellee.


                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Kurtz, Dunn, and Taylor, Bankruptcy Judges, Presiding

                      Argued and Submitted February 6, 2017
                     Submission Withdrawn February 17, 2017
                            Resubmitted June 30, 2017
                               Pasadena, California

Before: KLEINFELD, IKUTA, and NGUYEN, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Creditor Martina A. Silas appeals that Bankruptcy Appellate Panel’s order

vacating summary judgment in her favor and remanding the case to the bankruptcy

court to determine whether debtor James Ellis Arden’s malicious prosecution of

Silas was “willful” for 11 U.S.C. § 523(a)(6) purposes. We dismiss the appeal for

lack of jurisdiction.



      Silas argues that we have jurisdiction to consider her appeal under 28 U.S.C.

§ 158(d)(1), which permits consideration of “appeals from all final decisions,

judgments, orders, and decrees” issued by a district court or bankruptcy appellate

panel sitting in review of a bankruptcy court decision. Jurisdiction under 28

U.S.C. § 158(d)(1) is limited to appeals arising from final decisions, judgments,

orders, or decrees. Sahagun v. Landmark Fence Co. (In re Landmark Fence Co.),

801 F.3d 1099, 1102 (9th Cir. 2015). An order in a bankruptcy case is final when

it “finally dispose[s] of discrete disputes within the larger case.” Howard Delivery

Serv. v. Zurich Am. Ins., 547 U.S. 651, 657 n.3 (2006) (emphasis omitted). Where

a bankruptcy court’s order does not “alter the status quo or fix the parties’ rights

and obligations,” it does not finally dispose of a discrete dispute. Gugliuzza v.

FTC (In re Gugliuzza), 852 F.3d 884, 897 (9th Cir. 2017) (citing Bullard v. Blue

Hills Bank, 135 S. Ct. 1686, 1692 (2015)). Thus, for example, where a bankruptcy


                                           2
court denies a debtor’s proposed confirmation plan and gives the debtor leave to

amend the proposed plan, the denial is not final because the “parties’ rights and

obligations remain unsettled.” Bullard, 135 S. Ct. at 1693.



      Here, the Bankruptcy Appellate Panel’s decision did not finally dispose of a

discrete dispute, alter the legal relationship between the parties, or fix the parties’

rights and obligations. It left the ultimate question of whether the judgment debt is

nondischargeable open and unresolved. The order therefore lacked finality, and so

we lack jurisdiction to consider Silas’s appeal under 28 U.S.C. § 158(d)(1).



DISMISSED.




                                            3